Case: 15-30134    Document: 00513249827      Page: 1   Date Filed: 10/28/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        October 28, 2015
                                   No. 15-30134
                                                                         Lyle W. Cayce
                                                                              Clerk

PROGRESSIVE WASTE SOLUTIONS OF LA, INCORPORATED, formerly
known as IESILA Corporation,

           Plaintiff - Appellant

v.

LAFAYETTE CITY-PARISH CONSOLIDATED GOVERNMENT,

           Defendant - Appellee




Consolidated with 15-30147



PROGRESSIVE WASTE SOLUTIONS OF LA, INCORPORATED,

           Plaintiff
v.

LAFAYETTE CITY-PARISH CONSOLIDATED GOVERNMENT,

           Defendant - Third Party Plaintiff - Appellant

v.

RECYCLING FOUNDATION, INCORPORATED,

           Third Party Defendant - Appellee
     Case: 15-30134      Document: 00513249827         Page: 2    Date Filed: 10/28/2015



                         No. 15-30134 cons/w No. 15-30147


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CV-851


Before BENAVIDES, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       These consolidated appeals arise out of a challenge to an ordinance
passed by the Lafayette City-Parish Consolidated Government (the “LCG”),
which prevented the construction of future solid-waste transfer facilities in
Lafayette Parish.       At the time that the ordinance at issue was passed,
Progressive Waste Solutions of LA, Inc. (“Progressive”) had already entered
into a lease agreement to operate a waste transfer facility in Lafayette Parish.
Although the facility had not yet been built, the company from which
Progressive agreed to lease the facility had obtained a building permit for its
construction. The LCG’s ordinance had the effect of revoking that building
permit.    Progressive brought suit against the LCG pursuant to 42 U.S.C.
§ 1983, raising federal constitutional takings, due process, and equal
protection claims, as well as Louisiana state law claims for tortious
interference with property rights, takings, due process, general civil tort,
tortious interference with a contract, and detrimental reliance. Separately,
the LCG then sued The Recycling Foundation, Inc., the provider of recycling
services in the City of Lafayette, alleging a duty to defend and indemnify the
LCG from Progressive’s lawsuit, pursuant to an indemnity provision in The
Recycling Foundation’s contract with the LCG. The district court granted the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 15-30134    Document: 00513249827     Page: 3   Date Filed: 10/28/2015



                      No. 15-30134 cons/w No. 15-30147
LCG’s motion to dismiss and alternative motion for summary judgment in
Progressive’s suit, and Progressive appeals. The district court also granted
The Recycling Foundation’s motion to dismiss the LCG’s suit for defense and
indemnity, and the LCG appeals that decision.
      After having the benefit of oral argument and thoroughly reviewing the
briefs, the record, and the applicable law, we conclude that the district court
did not err in granting the LCG’s motion to dismiss and alternative motion for
summary judgment in the suit filed by Progressive. Progressive’s federal
takings claim is unripe because Progressive has not been denied just
compensation through state procedures, see Williamson County Regional
Planning Commission v. Hamilton Bank of Johnson City, 473 U.S. 172, 194 &
n.13 (1985), and we cannot rule on Progressive’s federal due process claim
because that claim is not sufficiently independent of Progressive’s federal
takings claim, see Rosedale Missionary Baptist Church v. New Orleans City,
641 F.3d 86, 91 (5th Cir. 2011). Progressive’s equal protection claim fails
because Progressive’s complaint does not adequately allege that the ordinance
treats it differently from any similarly situated party.         See Beeler v.
Rounsavall, 328 F.3d 813, 816-17 (5th Cir. 2003). Progressive has forfeited its
state-law claims by failing to brief their merits on appeal. See Goodman v.
Harris Cnty., 571 F.3d 388, 399 (5th Cir. 2009). We need not consider the
district court’s alternative bases for finding Progressive’s various arguments
lacking.
      The district court also did not err in granting The Recycling Foundation’s
motion to dismiss the LCG’s suit for defense and indemnity. Progressive’s suit
against the LCG is not sufficiently connected to The Recycling Foundation’s
contract with the LCG to trigger that contract’s indemnity provision.
      Accordingly, the district court’s judgments on both of the appeals now
before us are AFFIRMED.
                                       3